Chief Judge Breitel
(dissenting). In addition to the reasons contained in the dissenting opinion, with which I concur, I conclude that plaintiffs are estopped by their failure to exhaust the Federal administrative remedy. Not only had they initiated the Federal administrative remedy but they partook of its benefits by accepting additional paychecks obtained through the Federal agency.
Judges Gabrielli, Jones, Wachtler, Fuchsberg and Cooke concur in memorandum; Judge Jasen dissents and votes to reverse in an opinion in which Chief Judge Breitel concurs in a separate dissenting memorandum.
Order affirmed, with costs. Question certified answered in the negative.